Citation Nr: 0013582	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for a left hip 
condition.

2. Entitlement to service connection for ulcers.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active service from June 1946 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (the RO).  


REMAND

In his substantive appeal received in February 1998, the 
appellant requested a Travel Board hearing.  Although the 
hearing was scheduled for November 1999, the appellant did 
not attend.  By letter dated in February 2000, the appellant 
was requested to clarify whether he still desired the 
opportunity to appear before a Travel Board hearing.  The 
appellant was advised that if no response was received, it 
would be presumed that he still desired to appear before a 
Travel Board hearing.  No response to the February 2000 
letter is of record.  See 38 C.F.R. § 20.700 
[a hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his behalf, expresses a 
desire to appear in person].  

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the appellant to 
appear before a Travel Board hearing at 
the RO.  The notification letter, a copy 
of which should be associated with the 
claims folder, should specifically advise 
the appellant of the consequences of his 
failure to appear for the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



